[MHM DRAFT (FINAL)[6/30/11] [Translation] Filed Document: Semi-annual Report Filed with: Director of Kanto Local Finance Bureau Filing Date: June 30, 2011 Fiscal Year: During the 17th Term (from October 1, 2010 to March 31, 2011) Name of the Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of the Jonathan S. Horwitz Representative of the Company: Executive Vice President, Treasurer, Compliance Liaison Officer and Principal Executive Address of Principal Office One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this document is available for Public Inspection: Not applicable I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND Status of investment portfolio of Putnam U.S. Government Income Trust (the Fund), is as follows: (1) Diversification of investment portfolio: By types of assets and geographic regions (As of the end of April 2011) Types of Assets Country Market Value Investment (USD) Ratio (%) Short-term Investments United States 2,120,390,092 136.62 Purchased Options United States 436,951,393 28.15 U.S. Government and Agency United States 240,701,276 15.51 Mortgage Obligations Mortgage-Backed Securities United States 25,291,605 1.63 U.S. Treasury Obligations United States 12,426,578 0.80 Cash, Deposit and Other Assets (After Deduction of Liabilities) -1,283,741,823 -82.71 Total 1,552,019,121 100.00 (Net Asset Value) (JPY127,390 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total net asset value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. dollars (Dollar or $) into Japanese Yen is JPY 82.08 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 28, 2011 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 2 - (2) Results of past operations: a. Record of changes in net assets (Class M Shares): Record of changes in net assets as of the end of each month for one year up to and including the end of April 2011 are as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousand) (million) USD JPY 2010 End of May 28,784 2,363 15.13 1,242 June 28,946 2,376 15.16 1,244 July 29,673 2,436 15.20 1,248 August 29,047 2,384 15.15 1,244 September 28,380 2,329 15.03 1,234 October 28,981 2,379 15.13 1,242 November 28,636 2,350 15.12 1,241 December 26,977 2,214 14.19 1,165 2011 End of January 26,745 2,195 14.17 1,163 February 26,180 2,149 14.20 1,166 March 26,061 2,139 14.18 1,164 April 25,936 2,129 14.31 1,175 b. Record of distributions paid (Class M Shares): Period Amount paid per Share (5/1/10-4/30/11) $1.488 (JPY122) Note: Record of distribution paid for one year up to and including the end of April 2011 is as follows: Ex-dividend Date Total Distributions ($) NAV per Share ($) 2010 May 14 0.062 15.08 June 15 0.062 15.10 July 14 0.062 15.14 August 16 0.062 15.17 September 14 0.062 15.05 October 14 0.062 15.16 November 16 0.062 15.07 December 14 0.806 14.02 2011 January 13 0.062 14.18 February 15 0.062 14.06 March 15 0.062 14.17 April 14 0.062 14.15 - 3 - c. Record of annual return (Class M Shares): Period Annual Return (%) (Note) (May 1, 2010  April 30, 2011) 5.09% Note: Calculation of the yield on investment (including dividend) (the overall yield on investment): NAV at beginning of term means the net asset value per unit calculated at the beginning of the yield calculation period. NAV at term end means the net asset value per unit calculated at the end of the yield calculation period. Calculation of cumulative increase ratio by distribution: The amount shall be obtained by multiplying together all the amounts of such dividend as distributed during the yield calculation period divided by the net asset value per unit on the ex-dividend day of the relevant distribution plus 1. II. RECORD OF SALES AND REPURCHASE (Class M Shares) Record of sales and repurchase for one year up to and including the end of April 2011 and the number of outstanding shares of the Fund as of the end of April 2011 are as follows: (5/1/2010  4/30/2011) Number of Shares Sold Number of Shares Number of Outstanding Repurchased Shares 280,047 380,883 1,812,014 (3,000) (170,780) (1,072,560) Note: The figures in parenthesis show those sold, repurchased and outstanding in Japan. III. FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited semi-annual accounts of the Fund to be attached.] IV. OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY (Putnam Investment Management, LLC) (1) Amount of Capital Stock (i) Amount of Members Equity (as of April 30, 2011) $100,925,095 (JPY8.3 billion) (unaudited) (ii) Number of authorized shares of capital stock Not applicable. - 4 - (iii) Number of outstanding shares of capital stock Not applicable. (2) Description of business and outline of operation The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of April 30 , 2011, the Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value nearly $70.7 billion). Name of Principal Characteristics Number of funds Total Net Asset Value Country ($ million) U.S.A. Closed End Bond 5 $2,646.80 Open End Balanced 16 $17,326.79 Open End Bond 35 $26,021.10 Open End Equity 49 $24,695.09 Total 105 $70,689.78 (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL CONDITION OF THE MANAGEMENT COMPANY [Japanese translation of unaudited semi-annual accounts of the Investment Management Company shall be attached to the Japanese version of the semi-annual report.] [MHM DRAFT (FINAL)] [6/30/11] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Financial Bureau Filing Date: June 30, 2011 Name of the Issuer: PUTNAM U.S.GOVERNMENT INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Company: Executive Vice President, Treasurer, Compliance Liaison Officer and Principal Executive Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business of Mori Hamada & Matsumoto Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public offering or sale for registration Name of the Fund making public Putnam U.S. Government Income Trust Offering or sale of foreign investment fund securities: Aggregate amount of Up to $13.77 million Class M Shares foreign investment fund securities to be publicly offered or sold: Places where a copy of this amendment to securities registration statement is available for public inspection Not applicable. - 1 - I. REASON FOR FILING OF THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the securities registration statement (SRS) filed on March 31, 2011 due to the fact that the aforementioned semi-annual report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned semi-annual report: (1) Amendment in the Original SRS by filing the semi-annual report is as follows. Part II. INFORMATION ON THE FUND Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] PART II. Information on the Fund IV. Outline of Investment Management I. Description of the Fund Company 1. Nature of the Fund (1) Amount of Capital Stock (3) Structure of the Fund D. Investment Management Company e. Amount of Capital Stock 5. Status of investment portfolio I. Status of investment portfolio (1) Diversification of investment portfolio (1) Diversification of investment portfolio (the aforementioned Japanese semi-annual report) (3) Results of past operations Results of past operations a) Record of changes in net assets (a) Record of changes in net assets (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the latest relevant date appertaining to the the filing date of the original Japanese filing date of the aforementioned SRS) semi-annual report) b) Record of distributions paid (b) Record of distributions paid (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of - 2 - each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the latest relevant date appertaining to the the filing date of the original Japanese filing date of the aforementioned SRS) Semi-annual Report) c) Record of annual return (c) Record of annual return (Ditto) (Addition of the rate(s) during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) (4) Results of Sales and Repurchse II. Record of Sales and Repurchase (Addition of the latest information during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) III. Financial conditions of the Fund III. Financial conditions of the Fund (Addition of the aforementioned 1. Financial statement semi-annual financial documents) Part III. SPECIAL INFORMATION I. Outline of the Investment Management Company 1. Outline of the Investment Management IV. Outline of the Investment Management Company Company (1) Amount of capital stock (1) Amount of capital stock (Regarding the amount of capital and the (the aforementioned Japanese semi-annual total number of shares to be issued by the report) Investment Management Company and the number of outstanding shares as at the latest relevant date appertaining to the filing date of the original Japanese SRS) 2. Description of business and outline of (2) Description of business and outline of operation operation (Ditto) 3. Financial conditions of the Investment V. Outline of the financial status of the Management Company Investment Management Company (Addition of the aforementioned semi-annual financial documents) 5. Miscellaneous IV. Outline of the Investment Management (5) Litigation, etc. Company (3) Miscellaneous (Addition of the aforementioned semi-annual report) - 3 - [The whole descriptions in the semi-annual report are copied here in the Japanese document. Omitted] - 4 - PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 4. FEES, ETC. AND TAX (3) Management Fees, etc.: C. Custodian Fee and Charges of the Investor Servicing Agent (omitted) Putnam Investor Services, Inc., located One Post Office Square, Boston, MA 02109, is the Funds Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, subject to certain limitations, is based on the Funds retail asset level, the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Through at least June 30, , investor servicing fees for the Fund will not exceed an annual rate of 0.375% of the Funds average assets. (omitted) (omitted) Putnam Investor Services, Inc., located One Post Office Square, Boston, MA 02109, is the Funds Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, subject to certain limitations, is based on the Funds retail asset level, the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Through at least June 30, , investor servicing fees for the Fund will not exceed an annual rate of 0.375% of the Funds average assets. (omitted)
